          Case 1:20-cv-04260-JGK Document 94 Filed 10/05/20 Page 1 of 3




                                          October 5, 2020

VIA CM/ECF

The Honorable John G. Koeltl
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, NY 10007-1312

       RE:     Summary Judgment Briefing Schedule in State of New York, et al. v. U.S.
               Department of Education, et al., No. 1:20-cv-4260-JGK (S.D.N.Y.)

Dear Judge Koeltl:

        Plaintiffs the State of New York and the Board of Education of the City School District
of the City of New York (“Plaintiffs”) write to: (1) advise the Court that Defendants U.S.
Department of Education (the “Department”) and Elisabeth DeVos (“Defendants”) intend to
supplement the administrative record in this case, and (2) request a further modification of the
summary judgment briefing schedule set by the Court on August 24, 2020 [ECF No. 85], as
modified on September 21, 2020 [ECF No. 93], to provide Plaintiffs sufficient time to review
and consider the documents produced by Defendants in the anticipated supplemental productions
before filing their motion for summary judgment.

        As the parties previously advised the Court in their joint letter motion on September 18,
2020 [ECF No. 92], Defendants completed their initial production of the administrative record
on September 15, 2020, which totaled nearly 300,000 pages. Upon initial review of that record,
Plaintiffs and the plaintiffs in two related cases in other jurisdictions identified several categories
of documents missing from the record. On September 25, plaintiffs’ counsel in Victim Rights
Law Center, et al., v. DeVos, et al. No. 1:20-cv-11104-WGY (D. Mass.), on behalf of plaintiffs
in the case, Pennsylvania, et al., v. DeVos, et al., No. 20-cv-01468-CJN (D.D.C.), and this case,
sent a letter to Defendants’ counsel notifying them of the identified deficiencies and requesting
an amendment to the administrative record to cure them. See Letter from N. Nolen to R.
Kopplin, et al. (Sept. 25, 2020) [Ex. A (enclosures omitted)]. On September 30, Defendants’
counsel acknowledged that the administrative record produced to the plaintiffs in the three cases
was incomplete in certain respects and indicated that Defendants intended to supplement the
administrative record. See Emails from R. Kopplin to R. Smith, et al. (Sept. 30, 2020) [Ex. B at
2-3]. Defendants stated that the first supplemental production would be made during the week of
October 5 and filed with the courts in all three cases shortly thereafter, and that the Department
was “still evaluating the timeline” for production of one category of documents. Id.

       On October 1, Plaintiffs’ counsel emailed Defendants’ attorneys of record in this case,
requesting an estimated date of completion of the administrative record and the anticipated
volume of the supplemental productions. See Email from J. Wardenski to B. Takemoto (Oct. 1,
2020) [Ex. B at 1-2]. On October 2, Defendants’ counsel acknowledged the request, but did not
           Case 1:20-cv-04260-JGK Document 94 Filed 10/05/20 Page 2 of 3




provide the requested information, stating only that “[o]ur colleagues at the agency are working
diligently on these issues, and we will of course keep you updated.” See Email from B.
Takemoto to J. Wardenski (Oct. 2, 2020) [Ex. B at 1].

        Considering the outstanding supplements to the administrative record and the current lack
of clarity on when the production of the full record will be complete, Plaintiffs believe that
proceeding on the current summary judgment briefing schedule is premature. Accordingly, to
provide Plaintiffs sufficient time to review and consider the supplemental record, Plaintiffs
request that the Court re-set the briefing deadlines as follows:

           Plaintiffs’ motion for summary judgment: 14 days after Defendants’ filing of the
            completed administrative record with the Court;
           Defendants’ cross-motion for summary judgment: 28 days after the filing of
            Plaintiffs’ motion;
           Plaintiffs’ opposition to Defendants’ cross-motion for summary judgment: 28 days
            after the filing of Defendants’ cross-motion;
           Defendants’ reply brief: 28 days after the filing of Plaintiffs’ opposition brief.

         Plaintiffs have sought but not yet obtained Defendants’ consent to the relief requested in
this letter motion.

                                                     Respectfully submitted,


                                                     LETITIA JAMES
                                                     Attorney General of the State of New York

                                                     By: /s/ Joseph Wardenski
                                                     Joseph Wardenski, Senior Trial Counsel
                                                     Matthew Colangelo
                                                       Chief Counsel for Federal Initiatives
                                                     Morenike Fajana, Special Counsel
                                                     Lindsay McKenzie, Assistant Attorney
                                                     General
                                                     Office of the New York State Attorney
                                                     General
                                                     28 Liberty Street
                                                     New York, NY 10005
                                                     Phone: (212) 416-8441
                                                     Fax: (212) 416-6007
                                                     Joseph.Wardenski@ag.ny.gov

                                                     Attorneys for the State of New York




                                                 2
Case 1:20-cv-04260-JGK Document 94 Filed 10/05/20 Page 3 of 3




                                  JAMES E. JOHNSON
                                  Corporation Counsel of the City of New York

                                  By: /s/ Sabita Krishnan
                                  Sabita Krishnan
                                  Joseph Pepe
                                  Tonya Jenerette
                                  Assistant Corporation Counsel
                                  100 Church Street
                                  New York, New York 10007
                                  (212) 356-2273
                                  skrishna@law.nyc.gov

                                  Attorneys for the Board of Education of the
                                  City School District of the City of New York




                              3
